DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Tener on 01/13/2022.

The application has been amended as follows:  	24. (Currently amended) The method of claim 23, comprising passing the liquid through [[a]]the venturi orifice.
the mixer, wherein the mixer comprises a static mixer.  
 	28. (Currently amended) The method of claim 26, comprising moving a portion of the bubbles out of the liquid by passing the liquid and bubbles through [[a]]the free overfall stream.  
 	29. (Currently amended) The method of claim 28, comprising collecting the bubbles as a free gas over the liquid and passing the free gas into [[a]]the gas analyzer.

Election/Restrictions
Claim 1 is allowable. The restriction requirement of claims 23-29 , as set forth in the Office action mailed on 02/14/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 23-29 is withdrawn.  Claims 23-29, directed to a method no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claimIn view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12, 14, and 23-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks filed 09/23/2021. The prior arts do not teach the specific structure of claim 1 having a venturi tube, mixer, plenum, gas analyzer in that order with the plenum being configured to pass the liquid and the carrier medium through a free overfall stream within the plenum. Claim 23 includes the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        01/13/2022